Citation Nr: 0015570	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  94-24 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for shortness of 
breath.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to an increased initial rating evaluation for 
service connected status post right mandibular fracture, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from November 1952 to November 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in  Los Angeles, 
California (the RO).  In November 1993, the RO, in pertinent 
part, denied the veteran's claim of entitlement to service 
connection for shortness of breath and for diabetes mellitus.  
By rating action dated in April 1999, the RO denied that 
veteran's claim of entitlement to service connection for a 
right hip disability, and granted the veteran's claim for 
entitlement to service connection for  
status post right mandibular fracture, wherein a 10 percent 
evaluation was assigned.  The veteran filed timely notices of 
disagreement with the denials and with the initial assignment 
of the 10 percent rating evaluation for the service connected 
status post right mandibular fracture, and perfected 
substantive appeals as to the four issues listed in the first 
page of this decision.


FINDINGS OF FACT

1. There is no competent medical evidence of record 
demonstrating that the veteran's right hip disability was 
incurred in or aggravated by service.

2.  A disability related to shortness of breath was not shown 
in service and is not currently shown.

3. There is no competent medical evidence of record 
demonstrating that the veteran's diabetes mellitus was 
incurred in or aggravated by service.

4.  The veteran's status post right mandibular fracture is 
manifested by not more than moderate limitation of jaw 
movement and severe impairment of masticatory function.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a right hip disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a disability manifested by shortness of breath is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for diabetes mellitus is not well grounded. 38 U.S.C.A. § 
5107(a) (West 1991).

4.  The schedular criteria for a rating evaluation of 30 
percent for status post right mandibular fracture have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.150, Diagnostic Code 9903 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a right hip disability, shortness of breath, and diabetes 
mellitus.  He is also seeking an increased disability rating 
for his service connected status post right mandibular 
fracture, which are current evaluated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.150, Diagnostic Code 
9903 (1999).

Service connection claims

Relevant Law and Regulations

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  

For certain chronic disorders, including diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Well grounded claims

The threshold question with regard to a veteran's claims for 
service connection is whether the claims are well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a well-grounded 
claim is one which is plausible, meritorious on its own, or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78 (1990).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Additional law and regulations specific to this case will be 
discussed where appropriate below.

Factual Background

The Board notes that the veteran's service medical records 
are unavailable, apparently having been destroyed in a fire 
at the National Personnel Records Center records center in 
1973.  The Board recognizes that there is a heightened 
obligation to assist a claimant in the development of his 
case, a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. Russo v. Brown, 9 Vet. App. 46 (1996).

There are no pertinent medical records for decades after 
service.  Private outpatient treatment records dated in May 
1988 show that the veteran was treated for symptoms 
associated with pneumonia.  The associated X-ray report of 
the chest reveal that the lungs were clear except for some 
mild linear stranding at the left base.

VA laboratory testing conducted in August 1991 reveals that 
the veteran had elevated glucose levels of 272 mg/dL.  A VA 
X-ray report also dated in August 1991 shows that the veteran 
reported multiple wheezes and indicated that he was a smoker.  
Chest X-rays revealed that there was a vague density in the 
right lower lung, likely present in a prior film and 
essentially unchanged.

A private outpatient treatment record dated in June 1992 
shows that the veteran reported numbness in his fingers.  The 
assessment was cervical radiculitis and diabetes.   
Subsequently in June 1992, the veteran also reported for 
treatment for a rash in the groin area and was informed that 
his glucose was too high and warned about diabetes 
complications.

VA outpatient treatment records dated from April 1998 to 
December 1998 show that the veteran had developed right hip 
and groin pain.  Radiological evaluations reveal that he had 
at least Grade II avascular necrosis of the right femoral 
head with arthritic changes consisting of joint space 
narrowing.  It was also noted that he had a six year history 
of diabetes mellitus and that he demonstrated a few wheezes 
when breathing.

A VA laboratory report dated in February 1999 shows that the 
veteran's glucose levels were within normal limits.

The veteran underwent a VA examination in February 1999.  He 
reported that while serving in Korea sometime in 1953, he was 
involved in an altercation and was struck several times in 
the head, neck, back, and right hip with a pool cue.  He 
indicated that he was later treated at a VA facility for back 
and right hip pain.  The diagnosis included right hip 
degenerative osteoarthritis.

Analysis

1.  Entitlement to service connection for a right hip 
disability.

As discussed above, in order for a claim of entitlement to 
service connection to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Caluza, 7 Vet. App. at 498.

With respect to current disability, the medical evidence 
indicates that in April 1998 the veteran had developed right 
hip and groin pain, and was subsequently diagnosed with Grade 
II avascular necrosis of the right femoral head with 
arthritic changes consisting of joint space narrowing.  For 
the purposes of determining that the claim is well grounded, 
the Board finds that the veteran has a current right hip 
disability, satisfying the first Caluza prong.

With respect to the second Caluza prong, in-service 
incurrence, the veteran has stated that he sustained a right 
hip injury during service.  His statement is presumed to be 
true.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  
Accordingly, the second Caluza prong is satisfied.

With respect to the third Caluza prong, medical nexus 
evidence, there is no medical evidence that the veteran's 
current avascular necrosis was the result of a disease or 
injury that was incurred during his period of active service.  
There is no evidence of a hip disability of record until 
1998, more than 43 years after the veteran's separation from 
service, and no medical professional has opined that the 
current hip disability is any way related to his service or 
any incident thereof, including the reported injury.  
The veteran's own statements cannot supply a competent 
medical diagnosis of a current medical disability, its date 
of onset, or its etiology.  These matters can only be 
established by competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).

In the absence of specific medical evidence, the Board is not 
able to conclude, on its own, that the veteran has a current 
right hip disability that could be related to any incident of 
service origin.  See Colvin v. Derwinski, 1 Vet. App. 171, 
177 (1991). 

In short, for the reasons and bases expressed above, the 
Board has concluded that the veteran has not presented a 
well-grounded claim of entitlement to service connection for 
a right hip disability.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for shortness of 
breath.

Under the case law, it is clear that a fundamental element of 
a well grounded claim is competent evidence of "current 
disability".  See Rabideau v. Derwinski, 2 Vet App 141 
(1992).  

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  As the Court has held, the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions...." 38 C.F.R. § 4.1 (1999); Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

The Board notes in particular that in Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), the Court held that a symptom 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
Although the veteran has indicated that he experienced 
shortness of breath, and that outpatient treatment records 
dated in August 1991 mention that the veteran exhibited 
wheezing, the medical evidence does not reveal any disease or 
disability related to shortness or breath.  The initial 
Caluza prong is therefore not met.

With respect to the second Caluza prong, there is no evidence 
that any pulmonary or chest disease or injury occurred during 
service.  The Board cannot identify any specific statement 
made by the veteran which so indicated.  Although as 
indicated above, O'Hare places additional responsibilities in 
cases in which service medical records are missing, the Board 
does not glean from O'Hare or any other case a presumption 
that the service medical records, if present, would reveal 
that disease or injury was present during service.

The Board further concludes that there is no competent 
medical nexus evidence which serves to link the asserted 
shortness of breath to the veteran's period of active service 
over 35 years earlier.

The Board recognizes that the veteran has stated that he has 
shortness of breath which is representative of disability 
which is related to service.  However, the Court has said 
that claimants unversed in medicine are not competent to make 
medical determinations involving medical diagnosis or 
causation. In other words, since the veteran has had no 
medical training, his assertion that he currently has 
disability related to shortness of breath, which is related 
to certain symptoms he experienced in service, carries no 
weight.  See Espiritu, 2 Vet App at 492. 

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  

In light of the above, therefore, the Board concludes that 
the veteran's claim must be denied.  Absent competent medical 
evidence of a current disability associated with shortness of 
breath, and medical nexus evidence connecting such disability 
to service, the veteran has not presented a well grounded 
claim of entitlement to service connection.  

3.  Entitlement to service connection for diabetes mellitus.

With respect to the diabetes mellitus, the medical evidence 
indicates that in August 1991 the veteran had elevated 
glucose levels, in June 1992 he reported numbness in his 
fingers and was given an assessment of diabetes, and that he 
was informed that his glucose was too high and was warned 
about diabetes complications.  The VA outpatient treatment 
records dated from April 1998 to December 1998 noted that the 
veteran had a six year history of diabetes mellitus.  For the 
purposes of determining that the claim is well grounded, the 
Board finds that the veteran has diabetes mellitus, 
satisfying the first Caluza prong.

With respect to the second Caluza prong, in-service 
incurrence, there is no evidence of record that the veteran 
had diabetes mellitus during his period of active service.  
Although most of his service medical record are unavailable, 
the report of the surgeon general regarding the 
hospitalization of the veteran during his period of service 
is negative of symptoms associated with diabetes mellitus.  
Additionally, there is no evidence of diabetes mellitus until 
1991, more than 37 years after the veteran's separation from 
service.  The Board finds that there is no indication that 
the veteran's diabetes mellitus existed during his service or 
to a presumptive degree with the one year presumptive period 
after service.

With respect to the third Caluza prong, there is no medical 
nexus evidence which would service to connect the veteran's 
currently-diagnosed diabetes mellitus and his period of 
service.


For the reasons and bases expressed above, the Board has 
concluded that the veteran has not presented a well-grounded 
claim of entitlement to service connection for diabetes 
mellitus.  The benefit sought on appeal is accordingly 
denied.

Additional comments

Because the veteran's claims for service connection are not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to those claims.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159(a); Epps, 126 F.3d at 1454.  
VA's obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has held that the obligation exists only 
in the limited circumstances where the appellant has 
referenced other known and existing evidence.  Epps, 9 Vet. 
App. at 344.  VA is not on notice of any other known and 
existing evidence which would make the adjudicated service 
connection claims plausible.  

The Board's decision serves to inform the veteran of the kind 
of evidence which would be necessary to make his claims well-
grounded.  To make the veteran's right hip claim well 
grounded, he would need a medical opinion providing a nexus 
between the current right hip disability and his service.  
With respect to the shortness of breath claim, competent 
medical evidence of a current disability related to shortness 
of breath and a nexus between the veteran's service and a 
current shortness of breath disability will be needed.  With 
respect to the diabetes mellitus claim, competent medical 
evidence which provides a nexus between the veteran's service 
and diabetes mellitus is required.  The remoteness of time 
from service of the medical opinion would not necessarily 
matter, as long as the medical evidence relates the current 
disability to service.  See 38 C.F.R. § 3.303(d).  


4.  Increased evaluation for status post right mandibular 
fracture

Factual background

Information from hospital admissions cards created by the 
Office of the Surgeon General for the year 1954 shows that 
the veteran was treated while on duty in Japan for a simple 
fracture of the mandible without nerve or artery involvement.

Outpatient treatment records dated in December 1988 show that 
the veteran was treated for swelling on the right side of his 
face.  He gave a 24 hour history of pain and swelling along 
the right jaw line.  An impression of cellulitis was 
provided.

Private outpatient treatment records dated in May 1989 shows 
that the veteran reported mouth problems.  He indicated that 
he had sore gums, and swollen and painful lips.  In October 
1990, the veteran reported pain in the lower gums.

The veteran underwent a VA examination in February 1999.  He 
reported that while serving in Korea sometime in 1953, he was 
involved in an altercation and was struck several times in 
the head and neck with a pool cue.  He indicated that he 
sustained a fractured jaw and was treated with wiring. 

The veteran was examined by D.C., DDS, in March 1999.  He 
reported symptoms associated with a prior right mandibular 
jaw fracture sustained during combat in Korea.  Since the 
injury, he indicated that he lost additional teeth and that 
he had been fitted with full upper and lower dentures.  He 
reported a current unstable full lower denture.  He indicated 
that he did not wear the lower denture, even for meals, and 
that he chewed his food against the bare lower alveolar 
ridge.  He indicated that he maintained customary dietary 
habits and that his speech was not interfered with.  He 
denied any limitation of motion to his jaw or ability to open 
his mouth maximally.  He specifically denied any 
temporomandibular joint complaints.  

Physical examination revealed no facial deformity to visual 
inspection or palpation.  The alveolar ridge on the maxillary 
arch was of good height and adequately supported a maxillary 
denture.  The aveolar ridge of the mandibular arch was 
slightly atrophic and did not provide proper support for the 
lower denture.  The attached gingiva was quite dense and well 
keratinized, consistent with the veteran's history of chewing 
without the lower denture.  The temporomandibular joint 
ranges were maximum opening of 48 mm; lateral excursion to 
the left and right of 10 mm; protrusion of 4 mm which was 
midline; overjet of 1 mm; and overbite of 1 mm.  There were 
no abnormal joint sounds heard in either temporomandibular 
joint and palpation was painless over the right 
temporomandibular joint.  The face was intact to sharp/dull, 
light touch and vibratory stimuli in all three divisions of 
the trigeminal nerve, bilaterally.  Jaw jerk was intact.  
Palpation of the muscles of mastication was negative for 
tenderness and trigger points.  Radiographs showed edentulous 
ridges and revealed that the mandible was slightly atrophic 
but still had adequate mass.  The diagnosis was status post 
right mandible fracture, healed; and atrophic lower aveolar 
ridge.  Subjective factors were said to include an ill-
fitting lower denture.  The veteran maintained customary 
dietary habits without the use of the lower denture.  
Objective factors were said to include the flattening of the 
mandibular aveolar ridge, and increased keratinization of the 
residual aveolar ridge.  The examiner commented that the 
veteran was a candidate for an augmentation procedure and/or 
the placement of retentive implants.

Service connection for status post right mandible fracture 
was granted in the April 1999 rating decision of the RO.  A 
10 percent disability rating was assigned.

In December 1999, the veteran testified at a personal hearing 
before a hearing officer at the RO.  The veteran asserted 
that he did not have full range of motion of his jaw and that 
he was unable to open his mouth like he used to.  He 
indicated that he could not chew his food and that there were 
certain foods that he could not eat.  He indicated that when 
he would chew a lot, he would get blood, his gums would 
become infected, and would become painful.  The veteran 
testified that he did not have bottom dentures because of a 
broken jaw in 1973 which caused his gums to shrink to a point 
that partial teeth could not be made for the rest of his 
mouth.

Relevant law and regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities. 

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20 (1999).  The RO assigned a 10 percent rating 
and rated the residuals as analogous to nonunion of the 
mandible pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9903.

Pursuant to Diagnostic Code 9903, moderate nonunion of the 
mandible is rated as 10 percent disabling, while severe 
nonunion is rated as 30 percent disabling. Severity is to be 
measured based upon the degree of motion and relative loss of 
masticatory function.  38 C.F.R. § 4.150, Diagnostic Code 
9903 (1999).

The evaluation of malunion of the mandible is based upon the 
degree of displacement of the mandible.  Slight displacement 
of the mandible warrants a noncompensable evaluation, while 
moderate displacement is required for a 10 percent 
evaluation; severe displacement warrants a 30 percent 
evaluation.  The disability is to be rated dependent upon the 
degree of motion and relative loss of masticatory function 
demonstrated.  38 C.F.R. § 4.150, Diagnostic Code 9904 
(1999).

Under Diagnostic Code 9905, when the range of lateral 
excursion about the temporomandibular articulation is within 
0 to 4 millimeters or when the range of inter-incisal motion 
about the temporomandibular articulation is from 31 to 40 
millimeters, a 10 percent rating is warranted.  When the 
range of inter-incisal motion about the temporomandibular 
articulation is from 21 to 30 millimeters, a 20 percent 
rating is warranted.  However, ratings for limited inter-
incisal movement may not be combined with ratings for limited 
lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. 4.7 (1999).

Analysis

Preliminary matters - well groundedness of the claim/duty to 
assist/standard of proof:

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  38 
U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  When a veteran is 
awarded service connection for a disability and appeals the 
RO's rating determination, the claim continues to be well 
grounded as long as the claim remains open and the rating 
schedule provides for a higher rating.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The veteran's claim for 
an increased rating is therefore well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).

Upon the submission of a well grounded claim, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim. 38 U.S.C.A. § 5107 (West 1991).  In the instant 
case, there is ample medical and other evidence of record, 
including a recent examination and personal hearing 
testimony, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a) (West 1991). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 1991).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail." 
To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

The Board has reviewed all the evidence of record, including 
the most recent medical examination reports, all of which 
have been described in detail above.  The recent examinations 
showed that the veteran had a healed status post right 
mandible fracture, and atrophic lower aveolar ridge.  The 
aveolar ridge of the mandibular arch did not provide proper 
support for the lower denture.  The veteran indicated that he 
did not wear the lower denture, even for meals, and that he 
chewed his food against the bare lower aveolar ridge.  
Examination revealed physical findings consistent with non-
use of the ill-fitting lower dentures.  The examiner 
commented that the veteran was a candidate for an 
augmentation procedure and/or the placement of retentive 
implants.

As discussed above, pursuant to Diagnostic Code 9903, 
moderate nonunion of the mandible is rated as 10 percent 
disabling, while severe nonunion is rated as 30 percent 
disabling.  Severity is to be measured based upon the degree 
of motion and relative loss of masticatory function.  38 
C.F.R. § 4.150, Diagnostic Code 9903 (1999).

In this case, there is little or no evidence of severe 
restriction of the degree of motion of the jaw.  However, 
there is obviously significant loss of masticatory function.  
The veteran cannot wear lower dentures.  Physical findings on 
the most recent VA examination clearly demonstrated this, as 
reflected in dense and well keratinized gingiva.  In December 
1999, the veteran testified he did not have full range of 
motion of his jaw; that he was unable to open his mouth like 
he used to; that he could not chew his food; and that there 
were certain foods that he could not eat.  His assertions 
describing the symptoms of his disability are considered to 
be competent evidence.  

Viewing the evidence as a whole, the Board believes that the 
present symptomatology of the veteran's service-connected 
right mandibular fracture more nearly approximated that which 
warrants a 30 percent disability rating under Diagnostic Code 
9903.  See 38 C.F.R. § 4.7 (1999).  An increased disability 
rating of 30 percent is accordingly granted.  This is the 
highest rating authorized under that diagnostic code.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In this case, the Board has identified no diagnostic code 
which is more appropriate than the currently assigned 
Diagnostic Code 9903, and the veteran has suggested no such 
code.  The Board notes in a passing that the measurements 
obtained during the March 1999 dental examination are far in 
excess of the measurements which would allow for a 30 percent 
or higher rating under Diagnostic Code 9905.  Thus, rating 
the veteran under Diagnostic Code 9904 would not be to his 
benefit.

The provisions of 38 C.F.R. §§4.40, 4.45 and 4.59 are not for 
consideration, because 30 percent is the maximum rating which 
may be assigned under Diagnostic Code 9903.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

The Board notes that severe manifestations of the service 
connected status post right mandibular fracture were 
initially identified in the examination report dated March 
17, 1999.  Accordingly, the 30 percent disability rating is 
assigned as of that date.  See 38 C.F.R. § 3.400(o)(1999) and 
Fenderson, supra.

ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for a right hip disability is denied.  

A well grounded claim not having been submitted, entitlement 
to service connection for shortness of breath is denied.  

A well grounded claim not having been submitted, entitlement 
to service connection for diabetes mellitus is denied.  

An increased disability rating, 30 percent, is granted for 
service-connected status post right mandibular fracture, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

 

